Citation Nr: 1329740	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  07-29 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to a higher initial rating for lumbar strain with a history of intervertebral disk herniation at the L5-S1 level, rated 10 percent disabling prior to  January 12, 2011.

2.  Entitlement to a higher initial rating for lumbar strain with a history of intervertebral disk herniation at the L5-S1 level, rated 20 percent disabling from  January 12, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to October 2005.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a June 2006 rating decision issued by the Regional Office (RO) in Huntington, West Virginia.  The June 2006 rating decision granted service connection and assigned a 10 percent evaluation for the Veteran's low back disability.  In a September 2011 rating decision, the RO increased the Veteran's rating for his low back disability to 20 percent, effective January 12, 2011.  

The case came to the Board from the RO in Roanoke, Virginia.  In November 2010 the case was remanded by the Board for additional development and it has now been returned to the Board.

The Veteran testified at a hearing before the undersigned Acting Veteran's Law Judge in September 2010.

The Board notes that the Veteran filed a notice of disagreement (NOD) with the January 12, 2011 effective date of the 20 percent rating for his low back disability.  However, the issue of the appropriate effective date for the 20 percent rating is subsumed by the current appeal, which includes consideration of whether the Veteran is entitled to a higher rating prior to January 12, 2011, as well as thereafter. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its November 2010 remand, the Board directed VA to provide the Veteran with a comprehensive examination of his thoracolumbar spine.  In addition to reporting range of motion findings, the examiner was asked to assess whether, and to what degree, the Veteran experiences additional functional loss due to pain on motion, weakness, excess fatigability and/or incoordination after repetitive use.  The examiner did not provide this information; rather, she said that this could not be estimated without resort to undue speculation.  She did not explain why this information could not be provided without resort to speculation in this case.  This response does not satisfy the directives that were set forth in the November 2010 remand.  The examination is inadequate because evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  Additionally, it does not comply with the directions set forth in the November 2010 remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  A new examination is necessary in order to determine to what extent the Veteran's range of motion is further reduced after repetition by any of the above factors.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a new examination of his spine by an examiner who has not previously examined the Veteran, if possible.  All symptoms and functional effects of the Veteran's low back disability should be documented in the report of examination.

The examination should include range of motion testing.  The examiner must comment on any evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is expressed, the examiner should indicate where pain begins.  The examiner must also indicate whether, and to what extent, the Veteran experiences likely functional loss of range of motion due to pain or any of the other symptoms noted above during flare ups and with repetitive use.  If the examiner is unable to provide this information, he or she should explain why this is the case.  To the extent possible, the examiner should express any additional functional limitation in terms of additional degrees of limited motion.

2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, if indicated, the case should be returned to the Board. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
REBECCA FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


